
	
		II
		111th CONGRESS
		1st Session
		S. 876
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Specter (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the substitution of the United States in
		  certain civil actions relating to electronic service providers and
		  FISA.
	
	
		1.Amendment to
			 FISATitle III of the Foreign
			 Intelligence Surveillance Act of 1978 Amendments Act of 2008 (Public Law
			 110–261) is amended by inserting at the end the following:
			
				302.Substitution of the
				United States in certain actions
					(a)In
				general
						(1)CertificationNotwithstanding
				any other provision of law, a Federal or State court shall substitute the
				United States for an electronic communication service provider with respect to
				any claim in a covered civil action as provided in this subsection, if the
				Attorney General certifies to that court that—
							(A)with respect to
				that claim, the assistance alleged to have been provided by the electronic
				communication service provider was—
								(i)provided in
				connection with an intelligence activity involving communications that
				was—
									(I)authorized by the
				President during the period beginning on September 11, 2001, and ending on
				January 17, 2007; and
									(II)designed to
				detect or prevent a terrorist attack, or activities in preparation for a
				terrorist attack, against the United States; and
									(ii)described in a
				written request or directive from the Attorney General or the head of an
				element of the intelligence community (or the deputy of such person) to the
				electronic communication service provider indicating that the activity
				was—
									(I)authorized by the
				President; and
									(II)determined to be
				lawful; or
									(B)the electronic
				communication service provider did not provide the alleged assistance.
							(2)Substitution
							(A)In
				generalExcept as provided in subparagraph (B), and subject to
				subparagraph (C), upon receiving a certification under paragraph (1), a Federal
				or State court shall—
								(i)substitute the
				United States for the electronic communication service provider as the
				defendant as to all claims designated by the Attorney General in that
				certification, consistent with the procedures under rule 25(c) of the Federal
				Rules of Civil Procedure, as if the United States were a party to whom the
				interest of the electronic communication service provider in the litigation had
				been transferred; and
								(ii)as to that
				electronic communication service provider—
									(I)dismiss all
				claims designated by the Attorney General in that certification; and
									(II)enter a final
				judgment relating to those claims.
									(B)Continuation of
				certain claimsIf a certification by the Attorney General under
				paragraph (1) states that not all of the alleged assistance was provided under
				a written request or directive described in paragraph (1)(A)(ii), the
				electronic communication service provider shall remain as a defendant.
							(C)Determination
								(i)In
				generalSubstitution under subparagraph (A) shall proceed only
				after a determination by the Foreign Intelligence Surveillance Court
				that—
									(I)the written
				request or directive from the Attorney General or the head of an element of the
				intelligence community (or the deputy of such person) to the electronic
				communication service provider under paragraph (1)(A)(ii) complied with section
				2511(2)(a)(ii)(B) of title 18, United States Code;
									(II)the assistance
				alleged to have been provided was undertaken by the electronic communication
				service provider acting in good faith and pursuant to an objectively reasonable
				belief that compliance with the written request or directive under paragraph
				(1)(A)(ii) was permitted by law; or
									(III)the electronic
				communication service provider did not provide the alleged assistance.
									(ii)CertificationIf
				the Attorney General submits a certification under paragraph (1), the court to
				which that certification is submitted shall—
									(I)immediately
				certify the questions described in clause (i) to the Foreign Intelligence
				Surveillance Court; and
									(II)stay further
				proceedings in the relevant litigation, pending the determination of the
				Foreign Intelligence Surveillance Court.
									(iii)Participation
				of partiesIn reviewing a certification and making a
				determination under clause (i), the Foreign Intelligence Surveillance Court
				shall permit any plaintiff and any defendant in the applicable covered civil
				action to appear before the Foreign Intelligence Surveillance Court pursuant to
				section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1803).
								(iv)DeclarationsIf
				the Attorney General files a declaration under section 1746 of title 28, United
				States Code, that disclosure of a determination made pursuant to clause (i)
				would harm the national security of the United States, the Foreign Intelligence
				Surveillance Court shall limit any public disclosure concerning such
				determination, including any public order following such an ex parte review, to
				a statement that the conditions of clause (i) have or have not been met,
				without disclosing the basis for the determination.
								(D)Special
				ruleNotwithstanding any other provision of this Act—
								(i)in any matter in
				which the Foreign Intelligence Surveillance Court denies dismissal on grounds
				that the statutory defenses provided in title VIII of the Foreign Intelligence
				Surveillance Act of 1978 are unconstitutional, the Attorney General shall be
				substituted pursuant to this paragraph; and
								(ii)if a claim is
				dismissed pursuant to title VIII of the Foreign Intelligence Surveillance Act
				of 1978 prior to date of enactment of this section, the claim against the
				United States shall be tolled for the period during which the claim was pending
				and may be refilled against the United States pursuant to rule 60(b) of the
				Federal Rules of Civil Procedure after the date of enactment of this
				section.
								(3)Procedures
							(A)Tort
				claimsUpon a substitution under paragraph (2), for any tort
				claim—
								(i)the claim shall
				be deemed to have been filed under section 1346(b) of title 28, United States
				Code, except that sections 2401(b), 2675, and 2680(a) of title 28, United
				States Code, shall not apply; and
								(ii)the claim shall
				be deemed timely filed against the United States if it was timely filed against
				the electronic communication service provider.
								(B)Constitutional
				and statutory claimsUpon a substitution under paragraph (2), for
				any claim under the Constitution of the United States or any Federal
				statute—
								(i)the claim shall
				be deemed to have been filed against the United States under section 1331 of
				title 28, United States Code;
								(ii)with respect to
				any claim under a Federal statute that does not provide a cause of action
				against the United States, the plaintiff shall be permitted to amend such claim
				to substitute, as appropriate, a cause of action under—
									(I)section 704 of
				title 5, United States Code (commonly known as the Administrative Procedure
				Act);
									(II)section 2712 of
				title 18, United States Code; or
									(III)section 110 of
				the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1810);
									(iii)the statutes of
				limitation applicable to the causes of action identified in clause (ii) shall
				apply to any amended claim under that clause subject to the tolling
				requirements of paragraph (2)(D)(ii), and any such cause of action shall be
				deemed timely filed if any Federal statutory cause of action against the
				electronic communication service provider was timely filed; and
								(iv)for any amended
				claim under clause (ii) the United States shall be deemed a proper defendant
				under any statutes described in that clause, and any plaintiff that had
				standing to proceed against the original defendant shall be deemed an aggrieved
				party for purposes of proceeding under section 2712 of title 18, United States
				Code, or section 110 of the Foreign Intelligence Surveillance Act of 1978 (50
				U.S.C. 1810).
								(C)Discovery
								(i)In
				generalIn a covered civil action in which the United States is
				substituted as party-defendant under paragraph (2), any plaintiff may serve
				third-party discovery requests to any electronic communications service
				provider as to which all claims are dismissed.
								(ii)Binding the
				governmentIf a plaintiff in a covered civil action serves
				deposition notices under rule 30(b)(6) of the Federal Rules of Civil Procedure
				or requests for admission under rule 36 of the Federal Rules of Civil Procedure
				upon an electronic communications service provider as to which all claims were
				dismissed, the electronic communications service provider shall be deemed a
				party-defendant for purposes rule 30(b)(6) or rule 36 and its answers and
				admissions shall be deemed binding upon the Government.
								(b)Certifications
						(1)In
				generalFor purposes of substitution proceedings under this
				section—
							(A)a certification
				under subsection (a) may be provided and reviewed in camera, ex parte, and
				under seal; and
							(B)for any
				certification provided and reviewed as described in subparagraph (A), the court
				shall not disclose or cause the disclosure of its contents.
							(2)NondelegationThe
				authority and duties of the Attorney General under this section shall be
				performed by the Attorney General or a designee in a position not lower than
				the Deputy Attorney General.
						(c)Sovereign
				immunityThis section, including any Federal statute cited in
				this section that operates as a waiver of sovereign immunity, constitute the
				sole waiver of sovereign immunity with respect to any covered civil
				action.
					(d)Civil actions
				in State courtFor purposes of section 1441 of title 28, United
				States Code, any covered civil action that is brought in a State court or
				administrative or regulatory bodies shall be deemed to arise under the
				Constitution or laws of the United States and shall be removable under that
				section.
					(e)Rule of
				constructionExcept as expressly provided in this section,
				nothing in this section may be construed to limit any immunity, privilege, or
				defense under any other provision of law, including any privilege, immunity, or
				defense that would otherwise have been available to the United States absent
				its substitution as party-defendant or had the United States been the named
				defendant.
					(f)Effective date
				and applicationThis section shall apply to any covered civil
				action pending on or filed after the date of enactment of this
				section.
					.
		
